        Case 4:21-cv-00153-BRW Document 6 Filed 05/03/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

DAVID S. REDDING                                                               PLAINTIFF
#00034436

VS.                              4:21-CV-00153-BRW

JOHN STALEY, et al.                                                         DEFENDANTS


                                      JUDGMENT

      Based on the order entered today, this case is DISMISSED without prejudice.

      IT IS SO ORDERED this 3rd day of May, 2021.




                                                 Billy Roy Wilson
                                                 UNITED STATES DISTRICT JUDGE
